Citation Nr: 0609916	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  98-05 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed on a direct basis and due to an undiagnosed illness.

2.  Entitlement to service connection for a lung disability, 
claimed on a direct basis and due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, 
dizziness, and lightheadedness, claimed on a direct basis and 
due to an undiagnosed illness.

4.  Entitlement to service connection for arthralgia of 
multiple joints and myalgia of muscles, claimed on a direct 
basis and due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Little Rock Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued to deny service 
connection for rash on the hands and feet, a lung condition; 
headaches, dizziness, and lightheadedness; arthralgia of 
multiple joints and myalgia of muscles; and stomach problems; 
all claimed as due to an undiagnosed illness.  In that 
decision, the RO also denied the veteran's increased rating 
claim for hearing loss, as well as a service connection claim 
for headaches, claimed as secondary to tinnitus.

In July 1998, the veteran testified before a Decision Review 
Officer.  The transcript of the hearing is associated with 
the claims folder and has been reviewed.

A development memorandum was prepared in October 2002, and 
the Board remanded the case in September 2003.

In a September 2005 rating decision, the RO granted the 
veteran's service connection claim for stomach problems.  
Specifically, the RO granted service connection for hiatal 
hernia and reflux with peptic ulcer, and assigned a 
noncompensable evaluation, effective February 14, 1995.  
Because the veteran was awarded a complete grant of the 
benefit sought with respect to that matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a skin 
disability and a pulmonary disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

3.  The veteran's symptoms of headaches, dizziness, 
lightheadedness, as well as arthralgia of multiple joints and 
myalgia of muscles, have been diagnosed as fibromyalgia, 
which has been determined to be a medically unexplained 
chronic multi-symptom illness.


CONCLUSION OF LAW

Chronic fibromyalgia, which was claimed as a disorder 
manifested by headaches, dizziness, lightheadedness, 
arthralgia of multiple joints and myalgia due to an 
undiagnosed illness, is a qualifying chronic disability, 
which is presumed to have been incurred as a result of 
service in the Persian Gulf.  38 U.S.C.A. §§ 1117, 5107 (West 
2002); 38 C.F.R. § 3.317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in April 2004 and March 2005, the RO advised 
the veteran of what the evidence must show to establish 
entitlement to service connection on a direct basis and due 
to an undiagnosed illness, what evidence the VA would obtain, 
and what evidence the veteran should provide.  The April 2004 
letter further advised the veteran to send any pertinent 
medical reports that he has in his possession.  

The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the service connection 
claims for headaches, dizziness, and lightheadedness, as well 
as arthralgia of multiple joints and myalgia of muscles, 
claimed on a direct basis and due to an undiagnosed illness, 
and there is no prejudice to the veteran in deciding the 
issue at this time.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506, U.S. Vet. App., March 3, 2006.

If there were any deficiency of notice or assistance, it 
would not be prejudicial to the veteran, given the favorable 
nature of the Board's decision with regard to the issues 
being decided herein.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993).  No further assistance in developing the 
facts pertinent to the issue is required.


Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

For the purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results. In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.


Analysis

In the present case, the veteran's DD Form 214, reveals that 
he served in Southwest Asia in support of Operation Desert 
Shield/Desert Storm from January 1991 to May 1991.  Thus, the 
veteran is a "Persian Gulf veteran" by regulation (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War).  38 C.F.R. § 3.317.

In April 2005, the veteran underwent, in pertinent part, 
musculoskeletal and neurological VA examinations.  According 
to an addendum dated in August 2005, the examiner opined that 
the veteran's complaints of headaches, dizziness, 
lightheadedness, and arthralgias of multiples joints appear 
to be related to chronic fibromyalgia.  Thus, the VA examiner 
essentially concluded that the above-described symptomatology 
is reflective of a cluster of signs or symptoms of a 
medically unexplained chronic multi-symptom illness, 
analogous to chronic fibromyalgia.  38 C.F.R. § 3.317(a)(2).  
The examiner stated that the veteran's diagnosis of 
fibromyalgia is not ill-defined, but rather one that is well 
mentioned in the veteran's claims folder.  

Fibromyalgia was diagnosed in 2005, approximately 14 years 
after the veteran's Gulf War service and prior to December 
31, 2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
Post-service VA medical evidence shows a history of 
musculoskeletal pain, as well as complaints of tender points, 
stiffness, headaches occurring 6-7 times per month, irritable 
bowel symptoms, and depression.  According to VA regulations, 
a 10 percent evaluation assigned for fibromyalgia requires 
continuous medication for control.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  Resolving any doubt in the veteran's 
favor, the Board finds that the veteran's fibromyalgia did in 
fact manifest to a degree of 10 percent disabling prior to 
December 31, 2006.  38 C.F.R. §§ 3.317(a)(1)(i).

There is no affirmative evidence that the veteran's chronic 
multi-symptom illness,  fibromyalgia, was not incurred during 
the veteran's Persian Gulf service, that it was attributable 
to events after service, or was due to willful misconduct.  
See 38 C.F.R. § 3.317 (2005).  

Inasmuch as the veteran's complaints of headaches, dizziness, 
lightheadedness, as well as arthralgia of multiple joints and 
myalgia of muscles, have been attributed to a qualifying 
chronic disability, fibromyalgia, the presumption of service 
connection applies.  Resolving doubt in the veteran's favor, 
the criteria for entitlement to service connection for 
fibromyalgia are met.  38 C.F.R. § 3.317.  


ORDER

Entitlement to service connection for fibromyalgia is 
granted.  


REMAND

The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. § 
4.2 (2005).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2005).

Both VA and private medical evidence of record show that the 
veteran suffers from a skin condition on his hands manifested 
by a thickening of the skin with scaling of skin and 
centralized ulceration.  The claims folder contains probable 
diagnoses of psoriasis, dermatitis, and hyperhidrosis, 
however a diagnosis of the skin has not been confirmed.  
Pursuant to the September 2003 remand, the examiner was 
requested to clarify whether the veteran had psoriasis, 
dermatitis, and/or hyperhidrosis.  In response to the Board's 
remand, the VA examiner, in an August 2005 opinion, stated 
that the veteran's skin disability is of unknown etiology and 
could not be diagnosed.  The examiner further stated that he 
did not see any skin diagnoses throughout the veteran's 
chart.  The Board is unclear whether the examiner was unable 
to confirm a diagnosis of psoriasis, dermatitis or 
hyperhidrosis, or whether he did not actually see the 
probable diagnoses in the claims folder.  Further, the 
veteran, in his November 2005 statement, pointed out 
inconsistencies in the actual VA (skin) examination report.  
At the beginning of the report, the examiner noted skin 
lesions on the veteran's right hand, and towards the end of 
the report, it was noted that the veteran had no skin 
lesions.  Also, the report indicates that the veteran had 
used steroid cream for less than six weeks, however the 
veteran reports using steroid cream for approximately 12 
years.  Based on the foregoing, the Board finds that another 
VA examination of the skin is necessary.   

During a May 1995 VA examination, the veteran was diagnosed 
with status-post oil well fire exposure during the Persian 
Gulf War.  In conjunction with that examination, the veteran 
underwent a pulmonary function test (PFT) on May 9, 1995.  In 
November 2005, the veteran suggested that another pulmonary 
examination was indicated and stated that "he has days where 
it seems like all of the air will just leave my lungs."  In 
support of his request for another examination, he submitted 
a copy of his May 9, 1995 PFT report.  Toward the bottom of 
his report, it was noted that the pulmonary function study 
was suboptimal for interpretation, and that the veteran had 
pleuritic chest pain with expiratory maneuver.  His report 
also stated "[p]lease consider a new study when pain has 
resolved if clinically indicated."  The Board notes that the 
copy of the May 9, 1995 PFT that is associated with the 
veteran's claims folder does not contain that notation at the 
bottom of the report.  

The Board did not request a VA pulmonary examination in its 
September 2003 remand, however the VA examiner, in August 
2005, did discuss the veteran's pulmonary symptomatology.  
The examiner stated that he did not have a good grip on the 
veteran's shortness of breath and resultant, unknown lung 
disability.  The examiner was unable to relate the veteran's 
lung disability to an undiagnosed illness, without resorting 
to pure speculation.   

Given the veteran's current pulmonary complaints and the 
indication that the May 1995 PFT was suboptimal for 
interpretation, the Board finds that another VA pulmonary 
examination is necessary to ascertain the etiology of any 
diagnosed pulmonary disability.






Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
dermatological examination in order to 
ascertain the etiology of any diagnosed 
skin disability.  The claims folder should 
be made available to the examiner for 
review prior to the examination. 

The examiner should specifically clarify 
whether the veteran has psoriasis, 
dermatitis, and/or hyperhidrosis, or any 
other skin disability.  The examiner 
should also comment as to whether there is 
a 50 percent probability or greater that 
any diagnosed skin disability is related 
to service, or whether the veteran's skin 
symptomatology is due to an undiagnosed 
illness.  

2.  The veteran should also be afforded a 
pulmonary examination to determine the 
etiology of any diagnosed pulmonary 
disability.  Complete PFT should be 
accomplished.  The claims folder should be 
made available to the examiner for review 
prior to the examination. 

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
diagnosed pulmonary disability is related 
to service, or whether the veteran's 
pulmonary symptoms are due to an 
undiagnosed illness.  

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claims 
for a skin disability, as well as a 
pulmonary disability, including as due to 
an undiagnosed illness, taking into 
account any newly obtained VA examination 
report and etiology opinion.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


